 
Exhibit 10.2
 
September 10, 2008
 
MBF Healthcare Acquisition Corp.
121 Alhambra Plaza, Suite 1100
Coral Gables, Florida 33134
Attention: Miguel B. Fernandez,
            Chairman and Chief Executive Officer
 
Ladies and Gentlemen:
 
Reference is made to that certain Stock Purchase Agreement, dated as of the date
hereof, by and among MBF Healthcare Acquisition Corp., a Delaware corporation
(the “Buyer”), Critical Homecare Solutions Holdings, Inc., a Delaware
corporation (the “Company”), Kohlberg Investors V, L.P., a Delaware limited
partnership, in its capacity as the Sellers’ Representative and as a stockholder
of the Company, and the other stockholders of the Company set forth on the
signature pages thereto (as amended and modified from time to time, the “Stock
Purchase Agreement”), pursuant to which the Buyer has agreed to purchase from
the stockholders all of the issued and outstanding shares of common stock, par
value $.001, of the Company, on the terms and subject to the conditions set
forth in the Stock Purchase Agreement, as the same has and may be amended from
time to time. Capitalized terms used but not defined herein have the meanings
ascribed to them in the Stock Purchase Agreement.
 
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged the parties hereto agree as follows:
 
This letter agreement and the Subscription Agreement attached hereto as
Exhibit A (the “Investor Subscription Agreement”) amend and restate in its
entirety that certain Letter Agreement by and between the Buyer and MBF
Healthcare Partners, L.P., a Delaware limited partnership (the “Equity
Investor”), dated February 6, 2008.
 
On the Closing Date, the Equity Investor shall transfer and deliver to the Buyer
2,343,750 shares of Buyer’s Stock for cancellation without any consideration,
subject to the paragraph below.
 
After the conclusion of each of the five consecutive twelve-month periods
commencing January 1, 2009 and within thirty (30) days of the Buyer’s filing of
its annual report on Form 10-K thereafter with the SEC, the Buyer shall grant,
issue and deliver to the Equity Investor the number of shares of Buyer’s Stock,
if any, equal to the quotient of: (i) thirty-three and one third percent (33
1/3%) of the Buyer’s EBITDA (as hereinafter defined) in excess of $52,500,000
divided by (ii) the Per Share Price (as hereinafter defined); provided that the
maximum dollar amount of shares of Buyer Stock to be issued hereunder (as
determined by the applicable Per Share Price) shall in no event exceed
$1,150,000 in the aggregate (the “Share Amount”). For purposes hereof, (i) “Per
Share Price” shall mean the average closing sales price of Buyer’s Stock for the
ten consecutive trading days prior to the date of delivery of the Buyer’s Stock
hereunder; provided in no event shall the Per Share Price be less than the Per
Share Earn-Out Price (as defined in the Stock Purchase Agreement) for the
applicable fiscal year period and (ii) “EBITDA” shall mean the consolidated
earnings before interest, taxes, depreciation and amortization as defined in the
Buyer’s senior credit facility existing as of the Closing Date (as amended,
modified and replaced from time to time), as adjusted to reflect EBITDA of any
acquisitions made during the applicable period as if such acquisition had been
effective on the first day of the fiscal year in which such acquisition is
consummated.
 
The Equity Investor hereby represents and warrants that it has sufficient cash
on hand or capital commitments to satisfy its obligations under this letter
agreement and the Investor Subscription Agreement, and will take no action that
would prevent it from satisfying such obligations. The Sellers are intended
third party beneficiaries of the Buyer’s rights under this letter agreement and
the Investor Subscription Agreement and shall have the right to enforce the
Buyer’s rights hereunder and thereunder, including the obligation of the Equity
Investor to fund the amount subscribed for under the Subscription Agreement. In
that connection, the


1



--------------------------------------------------------------------------------



 



obligations of the Equity Investor to the Sellers and the Buyer shall be direct,
primary and unconditional, except as expressly set forth herein. Except as
specifically provided above, no Person, other than the Sellers and the Buyer,
shall be entitled to rely upon this letter agreement or the Investor
Subscription Agreement or bring any action under this letter agreement or the
Investor Subscription Agreement. The Buyer’s creditors shall have no right to
enforce this letter agreement or the Investor Subscription Agreement or to cause
Buyer to enforce this letter agreement or the Investor Subscription Agreement.
The parties hereby agree that their respective representations, warranties and
covenants set forth herein are solely for the benefit of the other party hereto
and the Sellers, in accordance with and subject to the terms of this letter
agreement, and this letter agreement and the Investor Subscription Agreement is
not intended to, and does not, confer upon any Person other than the parties
hereto and the Sellers any rights or remedies hereunder.
 
Notwithstanding anything to the contrary herein, if the Closing does not occur,
the Equity Investor shall be obligated to fund an amount sufficient for the
Buyer to be able to satisfy any liability it may have to the Sellers under the
Stock Purchase Agreement pursuant to Section 10.2 thereof for losses incurred by
Sellers and/or the Company for the intentional or willful material breach of the
Stock Purchase Agreement by the Buyer; provided that, the liability of the
Equity Investor and the Buyer, in the aggregate, shall under no circumstances
exceed $4,000,000 for losses incurred by the Sellers and/or the Company in
connection with the transactions contemplated by the Stock Purchase Agreement
for the breach of this letter agreement and/or the Investor Subscription
Agreement by the Equity Investor or an intentional or willful breach of the
Stock Purchase Agreement by the Buyer. The Sellers acknowledge that their sole
and exclusive remedy regarding the Equity Investor’s obligation under this
letter agreement and the Investor Subscription Agreement if the Closing does not
occur shall be limited as set forth in the prior sentence.
 
Notwithstanding anything that may be expressed or implied in this letter
agreement or the Investor Subscription, no Person other than the undersigned
shall have any obligation hereunder and, notwithstanding that the undersigned
may be a partnership or limited liability company, no recourse hereunder shall
be had against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or affiliate of the
undersigned or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability shall attach to, be imposed on or otherwise be incurred by any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or affiliate or assignee of the
undersigned or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or affiliate or
assignee of any of the foregoing, for any obligations of the undersigned under
this letter agreement or the Subscription Agreement.
 
This letter agreement shall be treated as confidential and is being provided to
the Buyer solely in connection with the Stock Purchase Agreement. This letter
agreement may not be used, circulated, quoted or otherwise referred to in any
document, except with the prior written consent of the Equity Investor.
Notwithstanding the foregoing, this letter agreement may be provided to the
Company if the Company agrees to treat the letter agreement as confidential,
except that the Buyer and the Company may disclose the existence and contents of
this letter agreement to the extent required by Law, the applicable rules of any
national securities exchange or in connection with any SEC filings relating to
the Stock Purchase, including the Preliminary Proxy Statement and Definitive
Proxy Statement and may disclose the existence and content of this letter
agreement to its lenders and equity investors in connection with the Private
Placement.
 
This letter agreement shall expire on the earlier of the (i) Closing and
(ii) the termination of the Stock Purchase Agreement in accordance with its
terms; provided, however, that notwithstanding any such expiration under
clause (ii) in connection with the termination of the Stock Purchase Agreement,
any claim for breach of this letter, the Investor Subscription Agreement or an
intentional or willful material breach of the Stock Purchase Agreement by the
Buyer may be brought in a court of competent jurisdiction on or before the
60th day following the termination of the Stock Purchase Agreement, in which
case this letter agreement shall survive until the ultimate resolution of such
claim; provided that the paragraph providing for the “Share Amount” herein shall
survive the Closing in accordance with its terms.


2



--------------------------------------------------------------------------------



 



 
The rights and obligations under this letter agreement may not be assigned by
any party without the prior written consent of the parties to this letter
agreement and the Seller’s Representative.
 
This letter agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware, without giving effect to any
applicable principles of conflict of laws rules that would cause the laws of
another State to otherwise govern this letter agreement. The parties hereby
(i) submit to the personal jurisdiction of the Delaware Court of Chancery, or in
the event (but only in the event) that such court does not have subject matter
jurisdiction over an action or proceeding, in the United States District Court
for the District of Delaware, and (ii) waive any claim of improper venue or any
claim that those courts are an inconvenient forum.
 
[Signature Page Follows]


3



--------------------------------------------------------------------------------



 



 
THE PARTIES HEREBY WAIVE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Very truly yours,
 
MBF HEALTHCARE PARTNERS, L.P.
 

  By:  MBF Healthcare Advisors I, L.P., its General Partner

 

  By:  MBF Healthcare Advisors LLC, its General Partner

 

  By: 
   /s/ Jorge L. Rico 


Name: Jorge L. Rico
Title: Senior Vice President and
          Chief Operating Officer
ACKNOWLEDGED AND AGREED:
MBF HEALTHCARE ACQUISITION CORP.
/s/ Jorge L. Rico
Name: Jorge L. Rico
Title: Senior Vice President and
          Chief Operating Officer
Date:


4



--------------------------------------------------------------------------------



 



 
EXHIBIT A


5